PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/727,436
Filing Date: 6 Oct 2017
Appellant(s): Eberle, David



__________________
Rong Liu
Registration No. 63,066
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/22/2021
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Non-Final Office action dated 1/27/2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bond et al. USPPN 2006/0149516 (hereinafter “Bond”) in view of Baraff et al. “Untangling Cloth”, (hereinafter “Baraff”).
Regarding claim 1, Bond teaches A method for performing a simulation, the method comprising: receiving a position of first object and a position of a second object at a first time; (Figures 1 and 2, [0008], [0057], [0067], The position of the objects is received in each timestep)
identifying an intersecting portion between the first object and the second object at the first time, the intersecting portion including a portion of the first object that is intersecting a first portion of the second object across a first surface of the second object; and (Figures 5, 6, 9, 14 and 15, [0009], [0022], [0066], [0083], [0087], [0141]-[0146], The time of impact and the degree of interpenetration is determined)
performing a simulation of the first object from the first time to a second time wherein performing the simulation includes (Figures 1-6, [0008], [0010], [0011], [0016], [0125], Collision detection of objects is performed over a continuous set of time steps)
in response to identifying the intersecting portion, deactivating a collision detection operation for (i) the first portion of the second object with respect to the first object and (ii) the portion of the first object with respect to the second object; (Figures 5 and 6, [0014], [0083], [0087], [0120], [0141]-[0146], [0165], [0166], Some objects are allowed to penetrate up to a maximum penetration depth, after intersections are identified the object is allowed to penetrate to the maximum penetration depth and the portion of the object beyond the maximum penetration depth is not allowed to penetrate)
while at a same time activating the collision detection operation for a second portion of the second object that is outside the intersecting portion, ([0014], [0017], [0083], [0120], [0167], [0177], [0193], The movement of objects is restricted to stop further penetration of the objects and the force to separate them after a given time is calculated; the TOI interval is used to deal simultaneously with many TOIs,)
	applying a force to the first object or the second object, ([0022], [0023], [0120], [0130], [0140], [0159], Impulse forces are applied to the objects to separate the objects)
wherein the collision detection operation is configured to, when activated, prevent … the first object from crossing the first surface of the second object during simulation, ([0014], [0017], [0083], [0120], [0167], [0177], [0193], Portions of the object that are beyond the maximum penetration depth are prevented from crossing the surface of the object)
wherein deactivating the collision detection operation for the portion of the first object and the first portion of the second object allows the force to move … that are inside the portion of the first object across the first surface of the second object, thereby reducing a size of the intersecting portion between the first object and the second object at the second time, and objects are allowed to penetrate to a prescribed degree, the collision detection has been deactivated for the portion that is allowed to penetrate; )
wherein activating the collision detection operation for the second portion of the second object prevents the force to cause .. the first object to penetrate the second portion of the second object at the second time. (Figures 5 and 6, [0014], [0083], [0120], [0165], [0166], penetration beyond the allowed penetration distance is restricted making the collision detection operation active for a second portion.)
Bond does not explicitly teach the first object represented by a first mesh having a first set of vertices, the second object represented by a second mesh having a second set of vertices;
Baraff teaches the first object represented by a first mesh having a first set of vertices, the second object represented by a second mesh having a second set of vertices;(Figure 4, Page 862 Left column Introduction, Page 866 Section 5.1 Both columns, The objects are represented with meshes having a set of vertices)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Bond with Baraff as both references deal with collision detection, in order to implement a system that breaks the objects down into meshes and vertices. Baraff would modify Bond by breaking up the objects into meshes with vertices. The benefit of doing so is the type of force applied can be changed to fit the type of penetration by applying different forces to the penetrating object depending on where points of the mesh are within the penetrated object. (Baraff Page 866 Section 5.1 Both columns)

Examiner’s Note: Baraff is used for all recitations of meshes and vertices. 

Regarding claim 2, the combination of Bond and Baraff teaches the limitations of claim 1. Bond does not explicitly teach wherein the force is an attractive force that is applied to one or more vertices of the second mesh that are inside the first portion of the second object and/or the one or more vertices of the first mesh that are inside the portion of the first object to cause the first portion of the second object or the portion of the first object to move in a direction toward the first surface of the second object to reduce the size of the intersecting portion.
Baraff teaches wherein the force is an attractive force that is applied to one or more vertices of the second mesh that are inside the first portion of the second object and/or the one or more vertices of the first mesh that are inside the portion of the first object to cause the first portion of the second object or the portion of the first object to move in a direction toward the first surface of the second object to reduce the size of the intersecting portion. (Figure 4, Page 863 right column second and third paragraphs, Page 866 left column first and second paragraphs, Page 868 left column fifth paragraph, Attractive forces disentangle objects, so as to remove the intersection of the objects)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Bond with Baraff as both references deal with collision detection, in order to implement a system that uses attractive forces to stop objects from intersecting. Baraff would modify Bond by making one of the impulse forces, applied to the objects, an attractive force. The benefit of doing so is the type of force can be modulated based 

Regarding claim 3, the combination of Bond and Baraff teaches the limitations of claim 1. Bond teaches wherein the force is applied to … inside a third portion of the second object that does not overlap with the first portion and the second portion. ([0018], [0140], [0159], An impulse can be applied to any place on either of the objects and rules specifying how the impulse forces are applied to the objects can be specified in the physics engine)

Examiner’s Note: As the impulse force can be applied to either object this claim limitation is met because the force can be applied to the first object that does not contain the first or second portion. Additionally, through the specification of rules specifying how impulse forces are applied, the force can be applied to any portion of any object to correct interpenetrating objects.

Bond does not explicitly teach one or more vertices of the second mesh.
Baraff teaches one or more vertices of the second mesh. (Figure 4, Page 862 Left column Introduction, Page 866 Section 5.1 Both columns, The objects are represented with meshes having a set of vertices)

Regarding claim 4, the combination of Bond and Baraff teaches the limitations of claim 1. Bond teaches rendering the first object and the second object at the second time for display, wherein the first object does not intersect the second object in the rendering. ([0012], [0060], 

Regarding claim 5, the combination of Bond and Baraff teaches the limitations of claim 1. Bond teaches wherein the first time is an initial state for the simulation. (Figures 1 and 2, [0061], [0079], [0099], The collision detection starts at the initial time (t0) and is iterated)

Regarding claim 6, the combination of Bond and Baraff teaches the limitations of claim 1. Bond teaches wherein the position of the first object and the position of the second object at the first time are determined using another simulation of the first object and the second object at the first time. (Figures 1 and 2, [0008], [0062], [0066], [0067], The positions of the objects is determined at each timestep through simulation)

Regarding claim 7, the combination of Bond and Baraff teaches the limitations of claim 1. Bond teaches wherein the first object is a first sub-portion of a …  object, and wherein the second object is a second sub-portion of the … object. ([0062], [0065], [0066], A pair of objects form a singular object system such as a hinge or ball-and-socket.)
Bond does not explicitly disclose cloth object
Baraff teaches cloth object (Sections 2, 3, 4, The collision detection is performed on a cloth object.)

In regards to claim 8, it is the computer readable embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 9, it is the computer readable embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

In regards to claim 10, it is the computer readable embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 11, it is the computer readable embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

In regards to claim 12, it is the computer readable embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

In regards to claim 13, it is the computer readable embodiment of claim 6 with similar limitations to claim 6, and is such rejected using the same reasoning found in claim 6.

In regards to claim 14, it is the computer readable embodiment of claim 7 with similar limitations to claim 7, and is such rejected using the same reasoning found in claim 7

Regarding claim 15, Bond teaches A method for performing a simulation, the method comprising: receiving a position of a first object and a position of a second object at a time; (Figures 1 and 2, [0008], [0057], [0067], The position of the objects is received in each timestep)
identifying an intersecting portion between the first object and the second object at the time, the intersecting portion including a portion of the first object that is intersecting a portion of the second object; (Figures 5 and 6, [0009], [0066], [0083], [0087], [0141]-[0146], The time of impact and the degree of interpenetration is determined)
identifying a first part of the portion of the first object that is included in the intersecting portion, wherein the first part includes a first point on a first surface of the second object across a first surface of the second object; (Figures 5, 6, 9, 15-17, [0021], [0025], [0026], [0062], [0071], [0090], [0120], [0127], [0130], [0180]-[0190], All of the contact points for each object are calculated, and the position of each point in relation to another point in the other object is known)
identifying a second part of the portion of the first object that is included in the intersecting portion, wherein a second point on a second surface of the second object to which the second part is closest is not included in the intersecting portion; and (Figures 5, 6, 9, 15-17, [0021], [0025], [0026], [0062], [0071], [0090], [0120], [0127], [0130], [0180]-[0190], All of the contact points for each object are calculated, and the position of each point in relation to another point in the other object is known)
performing a simulation of the first object and the second object, wherein performing the simulation includes: in response to identifying the intersecting portion, deactivating a collision detection operation for the portion of the first object with respect to the second object, while at a same time activating the collision detection operation for other portion of the first object that is outside the intersecting portion; and (Figures 5 and 6, [0014], [0017] [0083], [0087], [0120], [0141]-[0146], [0165]-[0167], [0177], [0193],  Some objects are allowed to penetrate up to a maximum penetration depth, after intersections are identified the object is allowed to penetrate to the maximum penetration depth and the portion of the object beyond 

applying a force to … inside the first part of the portion of the first object and not applying the force to the second part of the portion of the first object such that the second part is moved by the force applied to the first part, (Figures 1 and 2, [0008], [0018], [0062], [0066], [0067], [0140], [0159], An impulse can be applied to either of the objects and rules specifying how the impulse forces are applied to the objects can be specified in the physics engine)
wherein the collision detection operation is configured to, when activated, prevent vertices of the first object from crossing the first surface of the second object during simulation, wherein deactivating the collision detection operation for the portion of the first object allows the force to move one or more vertices of the first mesh that are inside the portion of the first object across the first surface of the second object. (Figures 5 and 6, [0014], [0083], [0120], [0165], [0166], objects are allowed to penetrate to a prescribed degree, the collision detection has been deactivated for the portion that is allowed to penetrate; penetration beyond the allowed penetration distance is restricted making the collision detection operation active for a second portion.)
Bond does not explicitly teach the first object represented by a first mesh having a first set of vertices, the second object represented by a second mesh having a second set of vertices;
Baraff teaches the first object represented by a first mesh having a first set of vertices, the second object represented by a second mesh having a second set of vertices;(Figure 4, Page 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Bond with Baraff as both references deal with collision detection, in order to implement a system that breaks the objects down into meshes and vertices. Baraff would modify Bond by breaking up the objects into meshes with vertices. The benefit of doing so is the type of force applied can be changed to fit the type of penetration by applying different forces to the penetrating object depending on where points of the mesh are within the penetrated object. (Baraff Page 866 Section 5.1 Both columns)

Examiner’s Note: Baraff is used for all recitations of meshes and vertices. 

Regarding claim 16, the combination of Bond and Baraff teaches the limitations of claim 15. Bond teaches wherein applying the force reduces a size of the intersecting portion. ([0022], [0023], [0120], [0130], [0140], [0159], Impulse forces are applied to the objects to separate the objects, which reduces the penetrating portion)

Regarding claim 18, Bond anticipates the limitations of claim 15. Bond teaches wherein the first object is a first sub-portion of a …  object, and wherein the second object is a second sub-portion of the … object. ([0062], [0065], [0066], A pair of objects form a singular object system such as a hinge or ball-and-socket.)
Bond does not explicitly disclose cloth object
cloth object (Sections 2, 3, 4, The collision detection is performed on a cloth object.)

Regarding claim 19, the combination of Bond and Baraff teaches the limitations of claim 15. Bond also anticipates wherein applying the force partially eliminate the intersecting portion, and the method further comprising: (([0022], [0023], [0120], [0130], [0140], [0159],two objects are slowly separated after a given time)
performing a second simulation of the first object and the second object, the second simulation causing a remaining portion of the intersecting portion present after the second simulation to be removed entirely. ([0012], [0060], [0061], [0120] [0125], [0134], [0138], [0180], [0187] After each frame, the objects are displayed, including after forces have been applied to prevent penetration. Each timestep is a simulation, and the forces applied resolve the overlap scenario)

Regarding claim 20, Bond anticipates the limitations of claim 15. Bond also anticipates wherein applying the force eliminates the intersecting portion entirely. (Figure 1, [0012], [0060], [0061], [0120] [0125], [0134], [0140], [0180], [0187] After each frame, the objects are displayed, including after forces have been applied to prevent penetration. Each timestep is a simulation, and the forces applied resolve the overlap scenario)

(2) Response to Argument
Appellant argues “Bond, however, does not disclose or suggest that, in the process of separating the two mutually penetrating objects, deactivating a collision detection operation for 
It is the Examiner’s position the cited reference does teach "identifying an intersecting portion between the first object and the second object at the first time," and "in response to identifying the intersecting portion, deactivating a collision detection operation for (i) the first portion of the second object with respect to the first object[...] while at a same time activating the collision detection operation for a second portion of the second object that is outside the intersecting portion," as recited in claim 1. The current claim limitations do not preclude the setting of parameters of the collision detection algorithm before the simulation of object movement starts. The claim requires that certain actions are performed during the course of simulation, i.e. deactivating and activating a collision detection operation. When looking at further requirements of the claim, the limitation “when activated, prevent vertices of the first object from crossing the first surface of the second object during simulation,” helps define the actions of the collision detection operation. When active, it prevents penetration by the crossing of vertices of one object into another. This would follow that when the collision detection 

    PNG
    media_image2.png
    525
    692
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    210
    226
    media_image3.png
    Greyscale

	As seen above a portion of object X has penetrated the wall 15, just like 130 of figure 1B has. In Bond [0120], an object is allowed to penetrate to a set degree. This allowed penetration to a set degree is a deactivation of a collision detection operation consistent with the claim limitations. As also noted in Bond [0120], this information found at each time step is used to restrict the movement of objects by stopping the further penetration of objects. By not allowing the further penetration of an object, a collision detection operation is active, consistent with the claim limitations. This can be further evidenced by a closer look at figure 5 and Figure 1C of Appellant’s application.
[AltContent: textbox (Not Allowed to Penetrate
Collision detection operation deactivated)][AltContent: arrow][AltContent: textbox (Not Allowed to Penetrate
Collision detection operation deactivated)][AltContent: arrow][AltContent: textbox (Allowed Penetration
Collision detection operation deactivated)]
    PNG
    media_image4.png
    195
    175
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Allowed Penetration
Collision detection operation deactivated)]
    PNG
    media_image3.png
    210
    226
    media_image3.png
    Greyscale

	Therefore, the Examiner concludes that the Bond reference teaches "identifying an intersecting portion between the first object and the second object at the first time," and "in response to identifying the intersecting portion, deactivating a collision detection operation for (i) the first portion of the second object with respect to the first object[...] while at a same time activating the collision detection operation for a second portion of the second object that is outside the intersecting portion," as recited in claim 1.
	Appellant argues, Bond never deactivates any collision detection. Instead, the collision detection is just changed from a surface to a specified depth. Thus, collision detection is always still operating. Additionally, Bond has a user provide a setting for a maximum penetration distance before any simulation. Thus, such a setting is not "in response to identifying the intersecting portion" that already exists. Furthermore, the user only sets a maximum penetration 
	It is the Examiner’s position the cited reference does teach "in response to identifying the intersecting portion, deactivating a collision detection operation for (i) the first portion of the second object with respect to the first object and (ii) the portion of the first object with respect to the second object, while at a same time activating the collision detection operation for a second portion of the second object that is outside the intersecting portion." As presented above, Bond does teach activating and deactivating a collision detection operation and the claim does not preclude the setting of penetration limits before the simulation begins. Regarding the “in response to” limitation, the Examiner first points to Bond [0120]. Here, the physics is simulated at discreet time steps using a discrete physics mode. In discrete physics mode, collisions modeled using PSI time steps and simple integration are PSI collisions. (Bond [0120]) This discrete physics mode is further clarified in [0122] of Bond where the continuous physics core is based on motion state representation, which contains information from two consecutive frames. With that information, the physics engine can interpolate the state of simulated bodies in-between frames and perform continuous collision detection. With such precise collision information, the physics engine chronologically processes each occurring collision at its exact time of impact (TOI). This 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    525
    692
    media_image2.png
    Greyscale

	By processing each object at its time of impact, the collision detection operation is done in response to identifying the intersecting portion, as required by the claim. As noted above and seen in the figure, the allowed penetration determines which portion is allowed to penetrate at the time of impact and which portion is not allowed based on processing done at the time of impact.
Therefore, the Examiner concludes that the Bond reference teaches "in response to identifying the intersecting portion, deactivating a collision detection operation for (i) the first portion of the second object with respect to the first object and (ii) the portion of the first object with respect to the second object, while at a same time activating the collision detection operation for a second portion of the second object that is outside the intersecting portion", as recited in claim 1.

It is the Examiner’s position the cited reference does teach "wherein deactivating the collision detection operation for the portion of the first object and the first portion of the second object allows the force to move one or more vertices of the first mesh that are inside the portion of the first object across the first surface of the second object." In Bond [0120], the same information that is used for the allowed penetration, is then used to restrict the movement of the objects to stop further penetration and/or to slowly separate the two objects so that they become separated after a given time. This shows that a force is applied to the object to move it out of a penetrating state. In Bond [0130] a (physical-synchronous-instance, PSI) physics engine verifies the mutual validity of motion states of all simulated bodies and generates contact points between those bodies at a specified moment in time. The Physical Synchronous Instance (PSI) is further clarified in [0134] where given the positions of bodies, it performs collision detection and finds any colliding or overlapping object pairs that need to be corrected. The constraints solver uses that information to apply proper forces to the bodies. By applying forces to bodies to correct 
Therefore, the Examiner concludes that the cited references teach "wherein deactivating the collision detection operation for the portion of the first object and the first portion of the second object allows the force to move one or more vertices of the first mesh that are inside the portion of the first object across the first surface of the second object."
	Appellant argues the forces in Bond are applied to the entire object, since it is a rigid object. Thus, Bond does not teach or suggest "wherein activating the collision detection operation for the second portion of the second object prevents the force ...." Instead, the same force is applied to the entire object in Bond.
	It is the Examiner’s position the cited reference does teach "wherein activating the collision detection operation for the second portion of the second object prevents the force ....". The entire claim limitation has been provided below for clarity purposes.
wherein activating the collision detection operation for the second portion of the second object prevents the force to cause any vertices of the first mesh of the first object to penetrate the second portion of the second object at the second time.
The Examiner notes that the claim requires the collision detection force to prevent any portions of the first mesh of the first object to penetrate the second portion of the second object. This has been discussed above with reference to [0120] and [0130] of Bond where, at the time of impact, portions of the object beyond what is allowed to penetrate are pushed out of a penetrating state by impulse 
	Therefore, the Examiner concludes that the cited references teach "wherein activating the collision detection operation for the second portion of the second object prevents the force ...".
	Appellant argues additionally, as discussed above, Bond has a user provide a setting for a maximum penetration distance before any simulation. Then, after the penetration occurred, the two mutually penetrating objects can be separated from each other at a later simulation step based on the shortest distance and the direction to move one object such that the pair no longer overlaps. Thus, the maximum penetration distance set by the user is not related to the process of separating the objects after the penetration occurred. Therefore, the maximum penetration distance does not affect how the force, which is applied to separate the objects, is allowed to move vertices from different portions of the object.
	The Examiner notes the following arguments have been addressed by the computations at the time of impact, and the application of impulse forces to correct penetrations that are not allowed. Also, the claim does not preclude the application of the force to the entire object. Therefore, the Examiner concludes that the cited references teach the claimed limitations. 
	Appellant argues Baraff also does not disclose or suggest the above recited
features of claim 1, so that Baraff does not remedy the deficiencies of Bond with respect
to claim 1.
	It is the Examiner’s position the cited references do teach the claimed limitations for the reasons presented above.

It is the Examiner’s position the cited references do teach the claimed limitations for the reasons presented above.
Appellant argues the combination of Bond and Baraff does not disclose or suggest "applying a force to one or more vertices of the first mesh that are inside the first part of the portion of the first object and not applying the force to the second part of the portion of the first object such that the second part is moved by the force applied to the first part," as recited in claim 15.
The Examiner notes the following arguments have been addressed by the computations at the time of impact, and the application of impulse forces to correct penetrations that are not allowed. This application by the physics engine moves the entire object which in turn would move each individual portion as required by the claim limitation. The operation of the physics engine is further clarified in [0159] where the physics engine can include rules specifying how impulse forces are applied to interpenetrating objects such that they separate in subsequent time steps. By specifying how the impulse forces are applied to the object, they can be applied to one section and not the other, as required by the claim limitations.
Therefore, the Examiner concludes that the cited references teach "applying a force to one or more vertices of the first mesh that are inside the first part of the portion of the first object and not applying the force to the second part of the portion of the first object such that the second part is moved by the force applied to the first part," as recited in claim 15.


Respectfully submitted,
/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128                                                                                                                                                                                                        
Conferees:
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128    
                                                                                                                                                                                                    /RYAN M STIGLIC/Primary Examiner 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.